 


109 HR 3011 IH: Parent’s Right to Know Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3011 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Akin (for himself, Mr. Aderholt, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Barton of Texas, Mr. Bishop of Utah, Mr. Blunt, Mr. Brady of Texas, Mr. Burton of Indiana, Mr. Cantor, Mr. Chabot, Mr. Crenshaw, Mrs. Jo Ann Davis of Virginia, Mr. Feeney, Mr. Ferguson, Mr. Fortenberry, Ms. Foxx, Mr. Franks of Arizona, Mr. Garrett of New Jersey, Mr. Goode, Mr. Graves, Mr. Hayes, Mr. Hensarling, Mr. Herger, Mr. Hoekstra, Mr. Hostettler, Mr. Inglis of South Carolina, Mr. Istook, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mr. Jefferson, Mr. Kennedy of Minnesota, Mr. Mack, Mr. Manzullo, Mr. McCaul of Texas, Mr. McHenry, Mr. Miller of Florida, Mrs. Musgrave, Mrs. Myrick, Mr. Neugebauer, Mr. Norwood, Mr. Otter, Mr. Paul, Mr. Pearce, Mr. Pence, Mr. Pitts, Mr. Renzi, Mr. Ryun of Kansas, Mr. Sessions, Mr. Shadegg, Mr. Shimkus, Mr. Smith of New Jersey, Mr. Souder, Mr. Stearns, Mr. Sullivan, Mr. Tiahrt, Mr. Wamp, Mr. Weldon of Florida, Mr. Whitfield, Mr. Wicker, Mr. Wilson of South Carolina, and Mr. Sodrel) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish certain requirements relating to the provision of services to minors by family planning projects under title X of the Public Health Service Act. 
 
 
1.Short titleThis Act may be cited as the Parent’s Right to Know Act of 2005. 
2.Provisions regarding title X family planning projects 
(a)Provision of contraceptive drugs or prescription devices to minorsNone of the funds appropriated in any Federal Act for any fiscal year for carrying out title X of the Public Health Service Act (42 U.S.C. 300 et seq.) may be made available to any family planning project under section 1001 of such title if any provider of services in the project knowingly provides contraceptive drugs or prescription devices to a minor, unless— 
(1)such provider of services has given actual written notice to a custodial parent or custodial legal guardian of the minor, notifying the parent or legal guardian of the intent to provide the drugs or prescription devices, at least five business days before providing the drugs or prescription devices; 
(2)the minor has the written consent of a custodial parent or custodial legal guardian to receive the drugs or prescription devices; 
(3)the minor is emancipated under applicable State law; or 
(4)a court of competent jurisdiction has directed that the minor may receive the drugs or prescription devices. 
(b)Certification of complianceEach provider of services under section 1001 of title X of the Public Health Service Act shall each year certify to the Secretary of Health and Human Services compliance with this section. Such Secretary shall prescribe such regulations as may be necessary to effectuate this section. 
 
